Name: Political and Security Committee Decision (CFSP) 2016/1634 of 30 August 2016 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/1/2016)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  cooperation policy;  European construction;  international security;  politics and public safety;  Africa
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/10 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1634 of 30 August 2016 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/233/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya), including the decision to appoint a Head of Mission. (2) On 24 May 2013, the PSC adopted Decision EUBAM Libya/1/2013 (2), appointing Mr Antti Juhani HARTIKAINEN as Head of Mission of EUBAM Libya for the period from 22 May 2013 to 21 May 2014. (3) On 30 April 2014, the PSC adopted Decision EUBAM LIBYA/3/2014 (3), extending the mandate of Mr Antti Juhani HARTIKAINEN as Head of Mission of EUBAM Libya to 21 May 2015. (4) On 18 July 2016, the Council adopted Decision (CFSP) 2016/1339 (4), amending and extending Decision 2013/233/CFSP to 21 August 2017. (5) On 16 August 2016, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Vincenzo TAGLIAFERRI as Head of Mission of EUBAM Libya from 1 September 2016, HAS ADOPTED THIS DECISION: Article 1 Mr Vincenzo TAGLIAFERRI is hereby appointed Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) from 1 September 2016 to 21 August 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 August 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 138, 24.5.2013, p. 15. (2) Political and Security Committee Decision 2013/254/CFSP of 24 May 2013 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)(EUBAM Libya/1/2013) (OJ L 147, 1.6.2013, p. 13). (3) Political and Security Committee Decision 2014/258/CFSP of 30 April 2014 extending the mandate of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/3/2014) (OJ L 136, 9.5.2014, p. 25). (4) Council Decision (CFSP) 2016/1339 of 4 August 2016 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 212, 5.8.2016, p. 111).